Citation Nr: 0714473	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran had active duty from October 1944 to July 1946 in 
the U.S. Navy.  This matter comes before the Board of 
Veterans' Appeals (Board) from a September 2003 decision of 
the RO in Montgomery Alabama.  

In June 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have asbestosis related to his 
military service.   

2.  The veteran's hearing loss was first manifested many 
years after service and is not shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Hearing loss was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Asbestosis

The veteran contends that he has asbestosis as a result of 
in-service asbestos exposure in the United States Navy aboard 
the U.S.S. Boxer, and service personnel records confirm that 
the veteran served as a coxswain and a crew's messman.  There 
is no indication in the personnel records as to whether the 
veteran was exposed to asbestos in any duty assignment.

Private medical records show that in April 1999 the veteran 
complained of shortness of breath with fast walking or going 
up hills.  He reported working as a machine operator and 
having occupational exposure to asbestos.  The dates of 
exposure were from 1958 to 1970.  Chest X-rays showed 
bilateral interstitial fibrosis consistent with asbestosis.  
The examiner reported that based on the work history and his 
B-reading of the chest X-ray, he could make the diagnosis of 
asbestosis, within a reasonable degree of medical certainty.  
In an undated statement received by VA in April 2003, another 
private clinician stated that he was reviewing April 1999 
private record for the veteran's possible claim for a 
benefit.  It was stated that on the basis of the stated 
occupational history and the B-reading of the chest X-ray, he 
thought within reasonable degree of medical certainty that he 
veteran has asbestosis.  

The veteran was examined by VA in April 2003.  He reported 
that during service, he was involved in cleaning the engine 
room, but did not work in the boiler room.  He reported 
working after service in iron fabricating shops and that he 
was involved and received some settlement for occupational 
asbestos exposure.  He complained of a hacking cough and 
being dyspneic.  The diagnostic impression was, occupational 
asbestos exposure which exceeds that which occurred during 
military service.  Chest X-rays were noted to show post 
sternotomy status, and mild hyperaeration of the lung fields.  
PFTs were noted to show mild decreased diffusion.  

The veteran was examined by VA in September 2005.  The 
examiner noted that he had reviewed the service medical 
records and other medical records.  The examiner noted that 
the veteran's exposure history is rather vague.  It was noted 
that he did not work in the engine room or with asbestos 
pipes.  The examiner stated that a private examiner in 1999 
diagnosed asbestosis from a chest X-ray and that the veteran 
at that time noted exposure at the American Bridge Company 
from 1958 to 1970 without mention of exposure in service.  
The examiner reported that the veteran did not have any 
pulmonary symptoms.  It was noted that on VA examination in 
2003, the veteran's PFT were normal, except for a slightly 
decreased DLCO of 79%, and that his chest X-ray was normal.  
The veteran was examined and the examiner diagnosed no 
clinical evidence of pulmonary disease.  It was also found 
that asbestos exposure history was very weak and that it was 
less likely than not exposed to asbestos while aboard ship.  
The examiner noted that he did not repeat any studies because 
basically they were normal and there had been no change in 
his symptoms in the past two years when they were done.  

Initially the Board finds that the evidence does not support 
a finding that the veteran was exposed to asbestos in 
service.  While he served in United States Navy aboard the 
U.S.S. Boxer, he served as a coxswain and a crew's messman.  
There is no indication in the personnel records that the 
veteran was exposed to asbestos in any duty assignment.  
Further, the record confirms that the veteran was exposed to 
asbestos subsequent to service as a steel worker. 

Additionally, the Board acknowledges that an impression of 
asbestosis was made in on private evaluation in April 1999.  
The evidence does not support a finding that he currently 
suffers from asbestosis, as evidenced by VA examinations in 
2003 and 2005, which found no pulmonary disorder.  The Board 
gives the more recent VA examination findings to be more 
probative of the issue since the examiners reviewed the 
veteran's claims file and since the findings were unqualified 
and concise.  In comparison, the private examiner's findings 
were more limited in that the diagnosis was rendered with 
"reasonable medical certainty".  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords less probative 
value to these findings.  

Competent medical evidence of record does not indicate that 
there is a relationship between the veteran's claimed 
asbestos exposure in service and his current claimed 
disability of asbestosis.  The record presents no medical 
evidence of a diagnosis of asbestosis that has been 
etiologically linked to asbestos exposure in service.  
Rather, the evidence relates exposure to asbestos after 
service.  The Board is therefore unable to find that the 
veteran currently manifests asbestosis that is the result of 
any asbestos exposure sustained during his active service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006). 

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Hearing Loss

The veteran contends that he has hearing loss as a result of 
his active service.  He claims he was a gunner and that 
"five-inch guns", which were used to shoot down enemy 
aircraft, hurt his ears when they fired.  He also claims he 
was on the flight line while onboard an aircraft carrier.  He 
cited an incident aboard ship when he was assigned "to man 
the 40 mm", which was just above the 5 inch cannon.  He 
claimed that an order to cease fire was given and they all 
ceased fire and all of the sudden the 5 inch cannon fired 
unexpectedly.  (See, VA Form 21-4138 dated in September 2003 
and VA examination report of May 2003).  The veteran has also 
reported being exposed to noise in his civilian occupation of 
laying steel, but claimed that this was not as loud as the 
noises he was around in the Navy (See, VA examination report 
of May 2003).  

The medical evidence of record reflects that the veteran has 
current bilateral hearing loss disability, as defined by VA, 
(See, 38 C.F.R. § 3.385 (2006)), first noted in the record in 
2001.  Private records show that in November 2001, defective 
hearing was noted on audiometric examination.  On VA 
examination in May 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
75
90
LEFT
25
30
70
75
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.  

The veteran was examined by VA in September 2005.  He 
reported exposure to excessive noise of artillery, aircraft, 
engines, cannons and guns in service.  He also reported 
having worked in steel fabricating plants for 40 years.  On 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
75
90
LEFT
35
35
70
75
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 52 percent in the left ear.  
The examiner found that the veteran had bilateral hearing 
loss.  The examiner noted that at separation, the veteran's 
hearing was 15/15 on whispered voice test.  The examiner 
stated that since this test is not considered a valid 
indicator of high frequency hearing loss and since the 
veteran worked in a steel fabrication plant for 40 years, it 
is impossible to know whether the veteran's hearing loss 
began in service or if it was a result of his work in the 
steel fabrication plant.  It was stated that therefore, an 
opinion would be resorting to mere speculation.  In a 
December 2005 statement the examiner reported there was not 
enough evidence to form an opinion of the etiology of the 
veteran's hearing loss, and thus one was not given since she 
would be resorting to mere speculation.  The examiner noted 
that she had reviewed the veteran's claims file.  

An award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
is insufficient.  See 38 C.F.R. § 3.102 (2006).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The record does not contain objective medical evidence 
relating the veteran's hearing loss to his military service.  
The Board notes that the veteran has not submitted an opinion 
favorable to him.  Absent a nexus between the veteran's 
hearing loss and service, the claim cannot be allowed. 

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced because the letter did 
inform him that he could get records and send them to VA.  
Another letter notice was sent to him in October 2003, which 
was also compliant.  

The notice letters did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in the January 2007 supplemental statement of the 
case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, and scheduling medical 
examinations and opinions.  He has not identified any records 
which could be pertinent to his claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

Service connection for asbestosis is denied. 

Service connection for hearing loss is denied.  


REMAND

In June 2005, the Board remanded this claim to the RO for 
development.  The RO was instructed to have the veteran 
examined and that the he examiner should express an opinion 
as to whether it is at least as likely as not (i.e., 
probability of 50 percent or greater) that the veteran's has 
tinnitus that is related to noise exposure during service.  
The veteran underwent an audiological examination in 
September 2005; however the examiner did not address the 
tinnitus complaints.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case as to this issue is not ready for appellate review 
and must be remanded again.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Have the VA clinician who examined 
the veteran in September 2005 review the 
file to determine the nature and probable 
etiology of the veteran's tinnitus.  The 
examiner, on the basis of historical 
information and a review of the claims 
file and clinical findings, should 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
veteran has tinnitus that is related to 
noise exposure during service.  Any 
opinions expressed should be supported by 
appropriate evidentiary references and 
rationale.  If the September 2005 
examiner is unavailable, refer the file 
to an appropriate clinician for the 
requested opinion.  

2.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, containing notice 
of all relevant actions taken on the 
claim and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


